Title: To James Madison from John Gavino, 5 July 1808
From: Gavino, John
To: Madison, James



No. 59
Sir
Gibraltar 5 July 1808

I beg leave to anex you Copy of my lasts No. 57. & 58, also of Consul Lears to me under date 31st. March last being so requested by him.  In my last Mentiond I inclosed you one from said Gentleman & you have herewith two others, one from Consul Kirkpatrick of Malaga, & one Consul Simpson of Tanger.
The Spaniards have rose in a Mass against their Invaders, who took the whole of the Royal family to France.  They Proclaimed Ferdinand the 7. their King.  As you will see by the Inclosed Chronicles, the Portuguese are following the Example of the Spaniards.
On the 22d: Ulto: I drew a Bill on you for $202:15 Cents a 20% order Wadsworth & Butler wch: please honour & pass to my debit with your honl: Dept:.  The English now assist the Spaniards & Portuguese.  I have the honour to be with respect Sir Your most Obed & most huml. Sert.

John Gavino

